Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 15 September 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Objections
2. 	Claim 20 is objected to because of the following informalities:  
“processing, via the receive signal processor, the far-end audio signal using adjusted at least one parameter of the non-linear compressor”, as a suggestion, 

                  may be changed to

“processing, via the receive signal processor, the far-end audio signal using the adjusted at least one parameter of the non-linear compressor” to correct a typographical error. 
	Appropriate correction is required.



Specification
3.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
		Correction of the following is required: there is a lack of antecedent basis for the limitation “a microphone for recording playback” as recited in line 3 of claim 10.




Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 - 20  are rejected under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 10, there is a lack of antecedent basis for the limitation “the receive signal processor” as recited in line(s) 10 - 11 of the claim. 
Claim(s) 11 – 18 do not cure the deficiencies of claim 10.


Regarding claim 19, there is a lack of antecedent basis for the limitation “the receive signal processor” as recited in line(s) 8 - 9 of the claim. 


Regarding claim 20, there is a lack of antecedent basis for the limitation “the signal processing” as recited in line 5 of the claim.
It appears that "the signal processing" recited in claim 5, as a suggestion, should be amended to recite "the receive signal processor" which is supported by applicant’s disclosure and avoids lack of antecedent basis problem, since line 3 of the claim recites "a receive signal processor" which provides antecedent basis for the suggested term "the receive signal processor".



Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8. 	Claim(s) 1, 8, 10, 17, and 19 are rejected under 35 U.S.C 103 as being unpatentable over Chen et al CN109862200A (herein referred to as Chen) in view of de Vicente Pena et al US PG Publication 20140334631 (herein referred to as de Vicente Pena).

	Regarding claim 10, Chen {Figure 5 embodiment} teaches a system for cancelling echo in hands-free communication (Figure 5: Speech Processing System), the system comprising: 
	a loudspeaker (Figure 5: Loudspeaker 505); 
	a microphone (Figure 5: Microphone 506); and 
	a processor (Figure 5: Receiver Module 501, EQ Module 502, Compression Processing Module 503, Subtract Module 507, Nonlinear Processing (NLP) module 508, and Automatic Gain Control (AGC) module 509 and Sending Module (send) 510; para 0187 - 0190) configured to: 
		receive a far-end audio signal (para 0171: The receiving module 501 receives the far-end voice signal, and sends the far-end voice signal to the EQ module 502); 
		provide the far-end audio signal to (para 0171: the compressor 503 compresses the received far-end speech signal. The specific compression process is described in the corresponding part of the above description, and will not be described here. After that, the compressed far-end speech signal is divided into two paths): 
	an acoustic echo canceller module as a reference signal, and the loudspeaker for playback (Figure para 0171: After that, the compressed far-end speech signal is divided into two paths. The remote voice signal is broadcasted through the speaker 505 all the way, and sent to the AEC module 504 all the way, the linear echo signal is estimated by the AEC module 504 according to the received far-end voice signal; Examiner Comment: The AEC module 504 uses the received far-end voice signal, from compression processing module 503, as a reference signal to estimate the linear echo signal); 
	receive an input signal to a microphone containing echo of the far-end signal played from the at least one loudspeaker (para 0172: At the same time, when the speaker 505 broadcasts the far-end speech signal, the near-end speech signal is also being collected by the microphone 506, and the echo signals (including the linear echo signal and the nonlinear echo signal) generated by the speaker 505 are also collected. That is, the near-end speech signal and the echo signal can be collected through the microphone 506). 
	Chen {Figure 5 embodiment} is silent to recording playback output from the loudspeaker, using the microphone, as recited in line 3 of the claim.
	Chen {Figure 6 embodiment} teaches a microphone (Figure 6: Audio Component 610) for recording playback output from the loudspeaker (para 0183: the audio component 610 includes a microphone (MIC) that is configured to receive an external audio signal when the electronic device 600 is in an operational mode, such as a call mode, a recording mode, and a voice recognition mode. The received audio signal may be further stored in memory 604. Audio Component 610 also includes a speaker for outputting an audio signal) for the benefit of receiving an external audio signal.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen {Figure 5 embodiment} with Chen {Figure 6 embodiment} to arrive at the claimed invention, for recording playback output from loudspeaker.
	Chen does not explicitly teach determine an external gain value associated with the far-end audio signal, the external gain applied to the far-end audio signal downstream of the receive signal processor and prior to playback from the at least one loudspeaker; adjust at least one parameter of the acoustic echo canceller module based on the external gain value; and process the microphone input signal by the adjusted acoustic echo canceller module to produce an echo-cancelled signal.
	De Vicente Pena teaches determine an external gain value associated with the far-end audio signal (Figure 3: Digital Gain Control Farend Signal 302; para 0075: The system gain estimation module 314 may control the amount of gain applied at the digital gain control module 302 based on its estimate of the gain introduced at the user device 104 side of the closed-loop communication setup or its estimate of the system gain of the closed-loop communication setup), the external gain applied to the far-end audio signal downstream of the receive signal processor and prior to playback from the at least one loudspeaker (Figure 3: Audio Signal Processing 209; para 0039: A signal to be output from the speaker 210 is coupled to an input of the digital gain module 302. An output of the digital gain module 302 (denoted “far-end signal”) is coupled to an input of the audio signal processing module 209; para 0054: In step S412 the noise level estimation module 
306 determines a noise level estimate  of the far-end signal (i.e. prior to signal processing by the external signaling processing module 209); Examiner Comment: Audio Signal Processing 209, as shown in Figure 3, is downstream from and external to Signal Processing Module 300); adjust at least one parameter of the acoustic echo canceller module based on the external gain value (para 0049: Using that estimate and the current loopback signal, it is possible to estimate the parameters that will be used by the echo canceller. Those parameters could be, for example, the suppression gains that are applied to the near-end spectrum in order to remove the echo (echo cancellers based on suppression) or the filter parameters that produce the echo estimate that needs to be subtracted from the near-end signal in order to remove the echo (echo cancellers based on subtraction); para 0042: The processing that is implemented by the audio signal processing module 209 may include compression whereby different gains are applied to the far-end signal depending on the input level of the far-end signal; para 0056: the estimation of the gain introduced by the audio signal processing module 209 is based on the ratio between the noise level estimates of the loopback signal and of the audio signal that the communication client sends for playing out at speaker 210; para 0053); and process the microphone input signal by the adjusted acoustic echo canceller module to produce an echo-cancelled signal (Figure 3: Echo Suppressor 310; para 0077 – 0080) for the benefit of suppressing the loudspeaker echo present in the microphone signal.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen with de Vicente Pena to arrive at the claimed invention, for adjusting an estimated echo return loss (ERL), an adaptive filter step-size, and/or a filter coefficient estimating the echo path.
Claim(s) 1 and 19 cover the same scope as claim 10. Therefore the rational used in the rejection of claim 10 is the same rational used in the rejection of claim(s) 1 and 19.


Regarding claim 1, the rational used in the rejection of claim 10 is the same rational used in the rejection of claim 1, see claim 10.


Regarding claim 19, the rational used in the rejection of claim 10 is the same rational used in the rejection of claim 1, see claim 10.



	Regarding claim 17, Chen further teaches wherein the processor is further configured to: determine that playback distortion of the at least one loudspeaker is likely based on the acoustic coupling factor; and in response to determining that playback distortion of the at least one loudspeaker is likely, perform, by the receive signal processor, a non-linear compression of the far-end audio signal (para 0022 - 0023; para 0101, 0102 - 0123, 0173: The compressor module 503 can compress the subsequently received far-end speech signal according to the default reference compression threshold. Of course, further, when the detection probability of the double-ended speech state is greater than the probability threshold, Decrease the reference compression threshold by one level (that is, lower the reference compression threshold by a preset value), and compress the subsequently received far-end voice signal according to the lowered reference compression threshold. The received farend voice signal is compressed to reduce the playback volume of the larger far-end voice signal, thereby making the echo collected by the microphone becomes smaller, the interference of echo is reduced, the nonlinear echo signal is suppressed, and the gain control of the near-end speech after the suppression process).
Claim 8 covers the same scope as claim 17. Therefore the rational used in the rejection of claim 17 is the same rational used in the rejection of claim 8.


	Regarding claim 8, the rational used in the rejection of claim 17 is the same rational used in the rejection of claim 8, see claim 17.


9.	Claim(s) 2, 5 – 7, 11, and 14 – 16 are rejected under 35 U.S.C 103 as being unpatentable over Chen et al CN109862200A and de Vicente Pena et al US PG Publication 20140334631 in view of Cheng et al US PG Publication 20150010168 (herein referred to as Cheng).

	Regarding claim 11, Chen teaches the processor being further configured to: perform a non-linear compression of the far-end audio signal prior to playback from the at least one loudspeaker (Figure 5: Compression Module 503; para 0080 – 0081; Examiner Comment: an audio compressor is a type of nonlinear audio device)
	The combination of Chen and De Vicente Pena does not explicitly teach determining a current external playback volume associated with the at least one loudspeaker; and adjust at least one parameter associated with the non-linear compression based on the current external playback volume.
	Cheng teaches wherein determining the external gain value comprises determining a current external playback volume associated with the at least one loudspeaker (para 0052-0053: The gain control device 631 outputs a parameter, such as a value Gc indicating the gain value currently used in the gain unit 63, to the non-linear compensator 613 in order for the non-linear compensator 613 to adjust the non-linear compensation according to the current gain value. The feedback current Sfb1 and the feedback voltage Sfb2 are evaluated through the temperature detection device 651 and the excursion detection device 651, respectively, so as to generate a first detected parameter PF1 (e.g., the detected excursion of the speaker) and a second detected parameter PF2 (e.g., the temperature of the speaker)), the processor being further configured to: perform a non-linear compression of the audio signal prior to playback from the at least one loudspeaker (Figure 6B: Compensation Unit 61 & Gain Control Unit 63; para 0050-0051: the non-linear compensator 613 generates a second audio signal Sa2 by compensation according to the first model and the first detected parameter (denoted by PF1), the value Gc from the gain control unit 63, and the delayed first audio signal Sa1. If compensation for the first audio signal Sa1 is not needed, the non-linear compensator 613 outputs the first audio signal as the second audio signal Sa2; para 0044,0055); and adjust at least one parameter associated with the non-linear compression based on the current external playback volume (para 0052: the gain control device 631 outputs a parameter, such as a value Gc indicating the gain value currently used in the gain unit 63, to the non-linear compensator 613 in order for the non-linear compensator 613 to adjust the non-linear compensation according to the current gain value) for the benefit of improving the sound quality by dynamically altering the compression or expansion ratio.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen and De Vicente Pena with Cheng to arrive at the claimed invention, for adjusting a compression threshold for at least one frequency band based on a change in volume from the tuning volume to the current external playback volume.
Claim 2 covers the same scope as claim 11. Therefore the rational used in the rejection of claim 11 is the same rational used in the rejection of claim 2.



Regarding claim 2, the rational used in the rejection of claim 11 is the same rational used in the rejection of claim 2, see claim 11.

	


	Regarding claim 14, Chen is silent to adjusting an echo return loss (ERL) associated with the acoustic echo canceller module.
	De Vicente Pena teaches wherein adjusting the at least one parameter of the acoustic echo canceller module comprises adjusting an echo return loss (ERL) associated with the acoustic echo canceller module (para 0054 – 0056, 0060 - 0061: the estimation of the gain introduced by the audio signal processing module 209 is based on the ratio between the noise level estimates of the loopback signal and of the audio signal that the communication client sends for playing out at speaker 210. the audio signal processing module 209 may have a gain that is dependent on the signal level, by tracking the noise levels ratio, it is possible to estimate the gain that is applied to the low level signals, which is the gain that is more relevant for preventing howling conditions. The noise level of the far-end signal is typically also used by echo suppression based echo cancellers in the VAD module in order to determine whether they should cancel the echo, or let through the noisy echo; Examiner Comment: An echo return loss {ERL} is a measure of the loss of the signal that comes back as echo) for the benefit of ensuring that the system gain is below one, and therefore reducing the risk of howling.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen and Cheng with De Vicente Pena to arrive at the claimed invention, for adjusting an estimate of the average room coupling factor for the echo canceller module.
Claim 5 covers the same scope as claim 14. Therefore the rational used in the rejection of claim 14 is the same rational used in the rejection of claim 5.
	


	Regarding claim 15, Chen is silent to wherein determining the external gain value comprises obtaining an estimate for the magnitude of the external gain based on the microphone input signal.
	De Vicente Pena teaches wherein determining the external gain value comprises obtaining an estimate for the magnitude of the external gain based on the microphone input signal (Figure 3; para 0067: the system gain estimation module 314 may be arranged to estimate the total gain introduced at the user device 104 side of the closed-loop communication setup. The total gain introduced at the user device 104 based on the estimated echo path gains received from the modelling module 304, the value for the loopback gain, LG(f), received from the noise level estimation module 306 and a signal .phi..sub.1. The signal .phi..sub.1 represents the total gain that is introduced by signal processing functionality implemented at the user device 104 (for example the gains introduced by digital gain control blocks 302/312, noise reduction block 308, and echo suppression module 310); para 0069 - 0071) for the benefit of controlling the level of gain applied in the signal processing functionality.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen and Cheng with De Vicente Pena to arrive at the claimed invention, for adjusting an estimate of the average room coupling factor for the echo canceller module.
Claim 6 covers the same scope as claim 15. Therefore the rational used in the rejection of claim 15 is the same rational used in the rejection of claim 6.


	

	Regarding claim 16, Chen is silent to wherein obtaining the estimate for the magnitude of the external gain comprises obtaining an acoustic coupling factor representing a ratio of a power spectrum of the microphone to a power spectrum of the far-end audio signal.
	De Vicente Pena teaches wherein obtaining the estimate for the magnitude of the external gain comprises obtaining an acoustic coupling factor representing a ratio of a power spectrum of the microphone to a power spectrum of the far-end audio signal (Figure 3; para 0081: An echo suppression gain G (t, f) for time t and frequency f is the ratio of the power of the output signal to the power of the input signal of the echo suppression module 310; para 0082 - 0084) for the benefit of suppressing any echo in the microphone signal using the echo suppression gains.
Therefore, it would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the teachings of Chen and Cheng with De Vicente Pena to arrive at the claimed invention, for adjusting an estimate of the average room coupling factor for the echo canceller module.
Claim 7 covers the same scope as claim 16. Therefore the rational used in the rejection of claim 16 is the same rational used in the rejection of claim 7.



	Regarding claim 5, the rational used in the rejection of claim 14 is the same rational used in the rejection of claim 5, see claim 14.



	Regarding claim 6, the rational used in the rejection of claim 15 is the same rational used in the rejection of claim 6, see claim 15.



	Regarding claim 7, the rational used in the rejection of claim 16 is the same rational used in the rejection of claim 7, see claim 16.



Allowable Subject Matter
10.	Claim 20 would be objected to as allowable if applicant overcomes the rejection under 35 U.S.C 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, set forth above.

11. 	Claims 3, 4, 9, 12, 13, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

12. 	The following is an examiner’s statement of reasons for allowance:


	Regarding claim 3, the combined steps for the method of echo cancellation in hands-free communication as disclosed in claim 1 in combination with the step(s) for non-linear compression of the far-end audio signal prior to playback, wherein the non-linear compression comprises multiband limiting of the far-end audio signal and performing limiting on each frequency band individually as recited in claim(s) 2 and 3, has not been found in the prior art.
	Claim 4 depends on claim 3.


	Regarding claim 9, the combined steps for the method of echo cancellation in hands-free communication as disclosed in claim 1 in combination with the step(s) for determining playback distortion based on the acoustic coupling factor and performing non-linear suppression on a linear echo-cancellation output of the echo canceller module as recited in claim 9, has not been found in the prior art.



	Regarding claim 12, the system for cancelling echo in hands-free communication, as a whole, disclosed in claim 10 in combination with the processor being further configured to perform non-linear compression of the far-end audio signal prior to playback, wherein the non-linear compression comprises multiband limiting of the far-end audio signal and performing limiting on each frequency band individually as recited in claim(s) 11 and 12, has not been found in the prior art.
	Claim 13 depends on claim 12.


	Regarding claim 18, the system for cancelling echo in hands-free communication, as a whole, disclosed in claim 10 in combination with the processor being further configured to determine playback distortion based on the acoustic coupling factor and perform non-linear 


	Regarding claim 20, the combined steps for the method of tuning a non-linear compressor that minimizes loudspeaker distortion as recited in claim 20 in combination with the step(s) for adjusting at least one parameter of the non-linear compressor based on the external gain value and processing the far-end audio signal using the adjusted at least one parameter of the non-linear compressor, has not been found in the prior art.



Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ubachukwu Odunukwe whose telephone number is (571)272-8927.  The examiner can normally be reached 9:00am-5:30pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN CHIN can be reached on (571)272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UBACHUKWU ODUNUKWE/
Examiner, Art Unit 2654

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654